Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2009                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

  138008                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                SC: 138008
                                                                   COA: 279631
                                                                   Macomb CC: 2007-000128-FC
  TAMIKA SHUNTELL WILLIAMS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 18, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2009                      _________________________________________
           0316                                                               Clerk